Exhibit 10.2

SECOND AMENDMENT

          SECOND AMENDMENT (this “Second Amendment”), dated as of June 18, 2003,
among PARTNERRE LTD., a company organized under the laws of Bermuda (the
“Company”), the Designated Subsidiary Borrowers (as defined in the Credit
Agreement referred to below), the lending institutions from time to time party
to the Credit Agreement referred to below (each a “Lender” and, collectively,
the “Lenders”), and JPMORGAN CHASE BANK, as Administrative Agent (the
“Administrative Agent”).  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement referred to below are used
herein as so defined.

W I T N E S S E T H:

          WHEREAS, the Company, the Designated Subsidiary Borrowers, the Lenders
and the Administrative Agent have entered into a Credit Agreement, dated as of
June 19, 2002 (as amended, modified or supplemented to, but not including, the
date hereof, the “Credit Agreement”);

          WHEREAS, subject to the terms and conditions set forth below, the
parties hereto wish to amend certain provisions of the Credit Agreement as
provided herein;

          NOW, THEREFORE, it is agreed;

Amendments to the Credit Agreement

Section 1 of the Credit Agreement is hereby amended by inserting the following
new Section 1.17 at the end thereof:

 

 

          “1.17     Increase in the Total Commitment.  (a)  On the Second
Amendment Effective Date the Total Commitment shall increase from $600,000,000
to $700,000,000 with each Lender’s Commitment in connection therewith to be as
set forth on Annex I hereto and each Lender’s address to be as set forth on
Annex II hereto.  Each Borrower that has Revolving Loans outstanding on the
Second Amendment Effective Date shall, in coordination with, and as instructed
by, the Administrative Agent, repay outstanding Revolving Loans of certain of
the Lenders and incur additional Revolving Loans from certain other Lenders
(including any Lender who has become a Lender as of the Second Amendment
Effective Date), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Commitments (after giving effect to any increase in
the Total Commitment pursuant to this section 1.17) and with each applicable
Borrower being obligated to pay to the respective Lenders any costs of the type
referred to in Section 1.12 in connection with any such repayment and/or
Borrowing.”

 

 

Section 2 of the Credit Agreement is hereby amended by inserting the following
new Section 2.09 at the end thereof:

 

 

          “2.09  Original Letters of Credit.  (a)     Each Letter of Credit
outstanding as of the Second Amendment Effective Date is listed on Annex VI
hereto (each such Letter of Credit an “Original Letter of Credit”).  As soon as
possible following the Second Amendment Effective Date, each Original Letter of
Credit shall be amended to replace each Lender on such Original Letter of Credit
(each such Lender an “Original Lender”) with each Lender party to this Agreement
at the time of such amendment in accordance with each such Lender’s Percentage. 
Until an Original Letter of Credit has been amended in accordance with this
Section 2.09, each Original Lender shall be deemed to have sold and transferred
to each Lender, and each such Lender (each, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such
Original Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s Percentage, in such Original
Letter of Credit, each substitute Original Letter of Credit, each drawing made
thereunder, the obligations of any Borrower under this Agreement with respect
thereto and any security therefore or guaranty pertaining thereto.  Upon any
change in the Commitments of the Lenders pursuant to Section 1.14 or 12.04(b),
it is hereby agreed that, with respect to all outstanding Original Letters of
Credit and Unpaid Drawings with respect thereto, there shall be an

45



--------------------------------------------------------------------------------

 

automatic adjustment to the participations pursuant to this Section 2.09 to
reflect the new Percentages of the assigning and assignee Lender.

 

 

 

          (b)          In determining whether to pay under any Original Letter
of Credit, no Original Lender shall have any obligation relative to the
Participants other than to determine that any documents required to be delivered
under such Original Letter of Credit have been delivered and that they appear to
substantially comply on their face with the requirements of such Original Letter
of Credit, which obligation, it is understood, is being performed by the Issuing
Agent, and upon whom each Original Lenders  shall be entitled to rely.  Any
action taken or omitted to be taken by any Original Lender under or in
connection with any Original Letter of Credit issued by it shall not create for
such Original Lender any resulting liability to any Borrower, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

 

 

          (c)          In the event that any Original Lender makes any payment
under any Original Letter of Credit issued by it and the respective Borrower
shall not have reimbursed such amount in full to each Original Lender pursuant
to Section 2.03(a), such Original Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Participant of such failure, and each such Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Original
Lender, the amount of such Participant’s Percentage of such payment in U.S.
Dollars and in same day funds.  If the Administrative Agent so notifies any
Participant required to fund a payment under an Original Letter of Credit prior
to 11:00 A.M. (New York time) on any Business Day, such Participant shall make
available to the Administrative Agent at the Payment Office for the account of
the respective Original Lender such Participant’s Percentage of the amount of
such payment on such Business Day in same day funds (and, to the extent such
notice is given after 11:00 A.M. (New York time) on any Business Day, such
Participant shall make such payment on the immediately following Business Day). 
If and to the extent such Participant shall not have so made its Percentage of
the amount of such payment available to the Administrative Agent for the account
of the respective Original Lender, such Participant agrees to pay to the
Administrative Agent for the account of such Original Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent for the account
of the Original Lender at the overnight Federal Funds Rate for the first three
days and at the interest rate applicable to Revolving Loans that are maintained
as Base Rate Loans for each day thereafter.  The failure of any Participant to
make available to the Administrative Agent for the account of the respective
Original Lender its Percentage of any payment under any Original Letter of
Credit issued by it shall not relieve any other Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
Original Lender its applicable Percentage of any payment under any such Letter
of Credit on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to the
Administrative Agent for the account of such Original Lender such other
Participant’s Percentage of any such payment.

 

 

 

          (d)          Whenever any Original Lender receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Original Lender any payments from the Participants pursuant
to clause (c) above, such Original Lender shall pay to the Administrative Agent
and the Administrative Agent shall promptly pay to each Participant which has
paid its Percentage thereof, in the respective Approved Currency and in same day
funds, an amount equal to such Participant’s Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations.

 

 

 

          (e)          The obligations of the Participants to make payments to
the Administrative Agent for the account of the respective Original Lender with
respect to Original Letters of Credit issued by it shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

 

 

 

 

          (i)     any lack of validity or enforceability of this Agreement or
any of the other Credit Documents;

 

 

 

 

 

          (ii)    the existence of any claim, set-off, defense or other right
which the Company or any of its Subsidiaries may have at any time against a
beneficiary named in an Original Letter of Credit, any transferee of any
Original Letter of Credit (or any Person for whom any such transferee may be
acting), the Administrative Agent, any Original Lender, or other Person, whether
in connection with this Agreement, any Original Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Company or any of its Subsidiaries and the
beneficiary named in any such Original Letter of Credit);

46



--------------------------------------------------------------------------------

 

 

          (iii)   any draft, certificate or other document presented under the
Original Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

 

 

 

 

          (iv)    the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Credit Documents; or

 

 

 

 

 

          (v)     the occurrence of any Default or Event of Default.”

 

Section 6.04 of the Credit Agreement is hereby amended by (i) deleting the dates
“December 31, 2001” and “March 31, 2002” appearing in clause (a) therein and
inserting the dates “December 31, 2002” and “March 31, 2003” respectively in
lieu thereof and (ii) deleting the date “December 31, 2001” appearing in clause
(b) therein and inserting the date “December 31, 2002” in lieu thereof.

 

             7.          Sections 6.07 and 6.19 of the Credit Agreement are each
hereby amended by deleting the term “Effective Date” in each instance such term
appears therein and inserting the term “Second Amendment Effective Date” in each
instance in lieu thereof.

 

 

The definition of “Applicable L/C Margin” appearing in Section 10 of the Credit
Agreement is hereby amended by (i) deleting the percentage “0.33%” appearing
therein and inserting the percentage “0.38%” in lieu thereof and (ii) deleting
the percentage “0.40%” appearing therein and inserting the percentage “0.45%” in
lieu thereof.

 

 

The definition of “Commitment Expiration Date” appearing in Section 10 of the
Credit Agreement is hereby amended by deleting the text “Effective Date” and
inserting the text “Second Amendment Effective Date” in lieu thereof.

 

 

             7.          The definition of “TEG Letter” appearing in Section
12.18 of the Credit Agreement is hereby amended to read in its entirety as
follows:

 

 

 

             “TEG Letter” shall mean (i) in connection with the execution of
this Agreement on June 19, 2002, the letter dated the date thereof addressed to
PartnerRe S.A. from the Administrative Agent setting forth the effective overall
interest rate in respect of the Loans to be made available to PartnerRe S.A. and
the basis therefor and (ii) in connection with the execution of the Second
Amendment, the letter dated as of June 18, 2003, addressed to PartnerRe S.A.
from the Administrative Agent setting forth the effective overall interest rate
in respect of the Loans to be made available to Partner Re S.A. and the basis
therefor.”

 

 

             8.          Section 10 of the Credit Agreement is further amended
by inserting the following new definitions in the appropriate alphabetical
order:

 

 

 

     “Original Lender” shall have the meaning provided in Section 2.09.

 

 

 

     “Original Letter of Credit” shall have the meaning provided in Section
2.09.

 

 

 

     “Second Amendment” shall mean the Second Amendment to this Agreement, dated
as of June 18, 2003.

 

 

 

     “Second Amendment Effective Date” shall mean the date on which the Second
Amendment became effective (i.e., June 18, 2003).

47



--------------------------------------------------------------------------------

             9.          Section 12.14 of the Credit Agreement is hereby amended
by (i) inserting the reference “(a)” immediately prior to the text “Subject to
Section 12.04,” appearing therein and (ii) inserting the following new paragraph
at the end thereof:

 

 

 

              “Notwithstanding anything herein to the contrary, any lender (and
any employee, representative or other agent of such Lender) may disclose to any
and all persons, without limitation of any kind, such Lender’s U.S. federal
income tax treatment and the US federal income tax structure of the transactions
contemplated hereby relating to such Lender and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure.  However, no disclosure of any information
relating to such tax treatment or tax structure may be made to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.”

 

 

             10.          The Credit Agreement is further amended by (i)
deleting Annexes I, II, III and IV thereto and inserting in lieu thereof new
Annexes I, II, III and IV in the form attached hereto and (ii) inserting a new
Annex VI thereto in the form attached hereto.

 

Miscellaneous Provisions

In order to induce the Lenders to enter into this Second Amendment, the Company
hereby represents and warrants to each of the Lenders that (i) all of the
representations and warranties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects on and as
of the Second Amendment Effective Date (as defined below), both before and after
giving effect to this Second Amendment (unless such representations and
warranties relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date) and (ii) there
exists no Default or Event of Default on the Second Amendment Effective Date,
both before and after giving effect to this Second Amendment.

All of the parties hereby acknowledge and agree that effective on the Second
Amendment Effective Date [Names of Exiting Lenders] (the “Exiting Lenders”)
shall cease to be “Lenders” for purposes of the Credit Agreement and shall not
be entitled to any Letter of Credit Fees or other Fees in connection therewith
that accrue on and after the Second Amendment Effective Date, shall be released
as parties under the Credit Agreement and each of the Commitments of the Exiting
Lenders shall be terminated in connection therewith; provided, however, that
notwithstanding the above, each Exiting Lender shall continue to receive the
benefits of (i) all of the indemnities set forth in the Credit Agreement,
including without limitation, the indemnities contained in Section 1.11, 1.12,
4.04, 12.01 and 12.16 thereof and (ii) so long as the Exiting Lenders remain
obligated under any Letter of Credit, Sections 2.03(a) and 2.09 as amended
hereby.

Each Lender hereby agrees to return to the Company each of the Notes previously
delivered to such Lender by any Borrower in connection with the initial
execution of the Credit Agreement. To the extent any Lender does not return such
Notes such Lender hereby indemnifies and holds harmless each Borrower from and
against any liability which any Borrower may sustain by reason of the loss,
misplacement, destruction, theft or the failure of the Lender to return such
Notes.

This Second Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

This Second Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent.

THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. 

This Second Amendment shall become effective on the date (the “Second Amendment
Effective Date”) when:

Each of the Company, each other Borrower, each Lender and each Exiting Lender
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent at the Notice Office; each
Borrower shall have delivered to each Lender Notes executed by the Borrower
substantially in the form of Exhibit B-1 and Exhibit B-2 to the Credit Agreement
and in the amount, maturity and as otherwise provided in the Credit Agreement as
amended hereby;

48



--------------------------------------------------------------------------------

the Administrative Agent shall have received separate opinions addressed to it
and the Lenders and dated the Second Amendment Effective Date from (i) Christine
Patton, Esq., General Counsel of the Company, substantially in the form of
Exhibit D-1 to the Credit Agreement, (ii) Cathy A. Hauck, Esq., Executive Vice
President, General Counsel and Corporate Secretary of Partner Reinsurance
Company of the U.S. substantially in the form of Exhibit D-2 to the Credit
Agreement, (iii) Davis Polk & Wardwell, substantially in the form of Exhibit D-3
to the Credit Agreement and (iv) Willkie, Farr & Gallagher, substantially in the
form of Exhibit D-4 to the Credit Agreement, in each case relating to the Credit
Agreement as amended through the Second Amendment.

the Company shall have paid to the Administrative Agent and to the Lenders all
costs, fees and expenses (including, without limitation, legal fees and
expenses) payable to the Administrative Agent and/or the Lenders to the extent
then due. 

From and after the Second Amendment Effective Date, all references in the Credit
Agreement and in the other Credit Documents to the Credit Agreement shall be
deemed to be referenced to the Credit Agreement as modified hereby.

*     *     *

49



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Second Amendment to be duly executed and delivered as of the
date first above written.

 

PARTNERRE LTD.,

 

 

as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PARTNER REINSURANCE COMPANY LTD.,

 

 

 

as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PARTNERRE S.A.,

 

 

 

as a Borrower

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PARTNER REINSURANCE COMPANY OF THE U.S.,

 

 

 

as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PARTNERRE INSURANCE COMPANY OF NEW YORK.

 

 

 

as a Borrower

 

50



--------------------------------------------------------------------------------

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK,

 

 

 

Individually, as Sole Issuing Agent and as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO THE SECOND AMENDMENT
TO THE PARTNERRE CREDIT AGREEMENT]

51